DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination (RCE) and Applicant Reply under 37 C.F.R. 1.114 (hereinafter “Applicant’s Reply”) filed on July 26, 2022. In the Applicant’s Reply, Claims 1, 7-11, 16, 17, 19, 22, new Claim 23 was added, and Claim 21 was canceled. Claims 1-19, 21, and 22 are pending and are addressed below.

Response to Arguments
Regarding the rejection of Claims 8, 9, 11, and 21 under 35 U.S.C. 112(b) raised in the Final Office Action dated April 29, 2022 (hereinafter “Previous Office Action”), Applicant’s amendments and arguments have been fully considered and are persuasive.  The rejection of Claims 8, 9, and 11 under 35 U.S.C. 112(b) raised in the Previous Office Action has been withdrawn.  Claim 21 was canceled in the Applicant’s Reply, thereby rendering the previous rejection moot.
Regarding the rejection of Claim 22 under 35 U.S.C. 102 based on U.S. Publication No. 2012/0234978 to Hernando Navas et al (hereinafter “Navas”), Applicant’s amendments and arguments have been fully considered and are persuasive.  The rejection of Claim 22 under 35 U.S.C. 102 raised in the Previous Office Action has been withdrawn.
Regarding the rejection of Claims 1, 2, 10, 11, and 21 under 35 U.S.C. 102 based on Navas and the rejection of Claims 3-9 and 12-19 under 35 U.S.C. 103 based on Navas in view of one or more of U.S. Patent No. 8,408,493 to Barnard (hereinafter “Barnard”), U.S. Patent No. 8,974,886 to Deobald (hereinafter “Deobald”), and U.S. Publication No. 2016/0318214 to Pinillos Martinez (hereinafter “Martinez”), Applicant’s amendments and arguments have been fully considered, but they are not persuasive.  In view of the new limitations added to independent Claim 1 (see last four lines) and to independent Claim 10 (see last two lines), the prior art rejections as detailed below have been updated to address these new limitations.
With specific regards to the arguments presented in Applicant’s Reply relating to the phrase “single line,” those arguments are not persuasive.  Applicant’s Reply on page 10 places heightened emphasis on the term “single” and defines the term as meaning “only one in number; one only; unique; sole; a single example.” While the examiner does not dispute that the term “single” may encompass the above definitions, the phrase “single line” as recited in Claims 1 and 10 only limits an attribute of the “plurality of fastener holes,” not the fitting web.
Claim 1, line 15 recites “wherein the fitting web defines a plurality of fastener holes aligned with each other in a single line.” Here the claim limitation only requires that the identified plurality of fastener holes be aligned with each other in a single line. The claim limitation does not preclude the fitting web for defining a second plurality of fastener holes, or additionally individual fastener holes that are not aligned with the single line of the identified plurality of fastener holes. 
Similarly, Claim 10 recites “the stringer runout configuration comprising … a plurality of fastener holes through the fitting web, the plurality of fastener holes being positioned in a single line along the fitting web, the single line being positioned on the fitting web closer to the fitting free edge than the fitting base flange.” Again, the claim limitation only requires that the identified plurality of fastener holes be positioned in a single line along the fitting web. The limitation does not preclude the stringer runout configuration from comprising a second plurality of fastener holes, or additionally individual fastener holes that are not positioned in the single line with the identified plurality of fastener holes.
Applicant’s Reply also cites to MPEP 2111 for the proposition that all claim interpretations must be consistent with the specification. However, Applicant’s Reply does not identify any portion of the specification where the interpretation applied in the Previous Office Action is inconsistent. The phrase “single line” appears only in paragraph 0008 and 0023 of the original specification and these passages do not clearly state that one, and only one, single line of fasteners must exist on the fitting web.

Claim Objections
Claims 1, 5, 6, and 9 are objected to because of the following informalities:
Regarding Claim 1, line 4 recites “the fitting web being configured  for attachment to a stringer.” It is noted that there are two spaces between the word ‘configured’ and ‘for.
Regarding Claim 1, line 13 recites “the fitting free edge being  on the fitting web.” It is noted that there are two spaces between the word ‘being’ and ‘on’.
Regarding Claim 5, line 3 recites “the panel surface comprised of one or more plies;the stringer base flange.” It is noted that a space is missing after the semicolon, or alternatively, the clause beginning with “the stringer base flange” should start on a new line.
Regarding Claim 6, line 2 recites “the stringer base flange has a terminating  end at the terminating  end of the stringer.” It is noted that there are two spaces between the terms ‘terminating’ and ‘end’.
Regarding Claim 9, line 3 recites “a further plurality of fasteners   extend through the first fitting base flange.” It is noted that there are two spaces between the terms ‘fasteners’ and ‘extend’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 19, lines 13-17 recite “wherein the fastener holes of the fitting web, the stringer web and the second fitting web are positioned along a straight line, the straight line being closer to and parallel to a fitting free edge on the fitting web and parallel to the stringer base flange, wherein the fitting free edge is on an opposite side of the fitting web from the fitting base flange.” In particular, the original specification does not describe fastener holes associated with the fitting web, associated with the stringer web, and associated with the second fitting web as all being arranged on the same straight line. Moreover, as shown in FIG. 6 of the present application, the fastener holes associated with each of the fitting web, the stringer web, and the second fitting web exist on different planes. While the original disclosure supports one fastener hole from each of the fitting web, the stringer web, and the second fitting web being positioned along straight line, or all of the fastener holes from the fitting web alone could being positioned along a straight line, the original specification does not disclose all of the fastener holes from the fitting web, the stringer web, and the second fitting as all being positioned along a straight line.

Claims 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 19 the phrase "wherein the fastener holes of the fitting web, the stringer web and the second fitting web are positioned along a straight line” renders the claim indefinite. In particular, Claim 19, line 6 recites the step of “attaching the fitting web to a stringer web of the stringer." Claim 19, line 12 further recites the step of “inserting fasteners through fastener holes of the fitting web, the string web and a second fitting web.” Presumably, both the fitting web and the stringer web has some depth in three-dimensional space, and it unclear how fastener holes associated with the fitting web, fastener holes associated with the stringer web, and fastener holes associated with the second fitting web can all be positioned along a straight line. For the purposes of examination, the limitation of “inserting fasteners through fastener holes if the fitting web, the stringer web and the second fitting web…” is deemed to be met if a least one fastener extends through all three elements. 
Regarding Claim 22, lines 3-5 recite “the fitting base flange has a thickness that overlaps the first surface area, and the thickness decreases in size over the first surface area as the fitting base flange extends away from the terminating end of the stringer.” The claim is rendered indefinite since it unclear how the stringer and the fitting are arranged and/or whether they are in contact with one another such that the terminating end of the stringer can serve as a reference point for the thickness of the first surface area. For example, it is unclear whether the terminating end of the stringer serves as a reference point when the fitting and the stringer are merely placed side-by-side on a workbench, but are physically spaced apart from one another, or if the terminating end of the stringer serves as a reference point only when the fitting and the stringer are attached as intended and configured in Claim 1.
It is noted that Claim 1, from which Claim 22 depends from, does not positively recite the stringer. Claim 1, lines 4-5 recite “the fitting web being configured for attachment to a stringer web of a stringer.” Claim 1, lines 10-11 recite “the first surface area being configured for attachment to a stringer base flange of the stringer.” In other words, Claim 1 recite intended uses for certain features of the fitting, but does not require the presence of the stringer. Claim 22, line 2 positively introduces the stringer and requires the stringer as having a terminating end, but is silent as to how the fitting and the stringer are oriented and/or attached to one another. 
For the purposes of examination, Claim 22 has been interpreted as requiring the fitting web to be attached to the stringer web, and requiring the first surface area of the fitting base flange to be attached to the stringer base flange such that the terminating end of the stringer serves as a reference for how the thickness of the fitting base flange decreases.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2006/0226287 to Grantham et al. (hereinafter “Grantham”).
Regarding Claim 1, Grantham discloses a stringer runout (a structure for securing a frame 106 and stringers 104 to an aircraft panel 100; see e.g., paras. 0003-0004 and FIG. 1) configuration comprising: 
a fitting (the frame 106; see e.g., paras. 0003-0004 and FIG. 1); 
a fitting web on the fitting (the frame 106 includes an upstanding portion 110; see e.g., paras. 0003-0004 and FIG. 1); 
a fitting base flange on the fitting (the frame 106 includes an L-shaped section with a base portion 109, the fitting base flange having a bottom surface with a first surface area and a second surface area, the first surface area being positioned at a first height on the bottom surface of the fitting and the second surface area being positioned at a second height on the bottom surface of the fitting, the first height and second height being different heights, the first surface area being configured for attachment to a stringer base flange of the stringer, and the second surface area being configured for attachment to a panel surface adjacent the stringer (the base portion 109 includes a first surface area directly contacting a flange portion 105 of the stringers 104, and includes a second surface area directly contacting a skin 102 of the aircraft panel 100, the first and the second surface areas being at different heights as exemplified by the transition at the joggles 112; see e.g., paras. 0003-0004 and FIG. 1);
a fitting free edge on the fitting, the fitting free edge being on the fitting web on an opposite side of the fitting web from the fitting base flange (the upstanding portion 110 of the frame 106 includes a free edge on a side opposite from the base portion 109); 
wherein the fitting web defines a plurality of fastener holes aligned with each other in a single line (the upstanding portion 110 of the frame 106 is secured to a C-shaped or U-shaped section of the frame 106 via fasteners, and the fasteners are arranged in a single line; see FIG. 1)
wherein the single line of the plurality of fastener holes is positioned on the fitting web closer to the fitting free edge than to the fitting base flange (the fasteners and fastener holes are positioned closer to a top edge of the upstanding portion 110 than the base portion 109; see FIG. 1); and 
wherein the single line of the plurality of fastener holes is parallel to the fitting free edge and parallel to the fitting base flange (the line of fastener holes is parallel with the top edge of the upstanding portion 110).
Regarding Claim 2, Grantham discloses wherein: 
the first surface area has a contour that matches a contour of the stringer base flange of the stringer (the first surface area of the base portion 109 includes a contour that matches a contour the flange 105 of the stringer 104; see FIG. 1); and 
the second surface area has a contour that matches a contour of a panel adjacent the stringer (the second surface area of the base portion 109 includes a contour that matches a contour of the skin 102; see FIG. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


a)	 Claims 1, 2, 10, and 11 are rejected over Navas 
Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Navas (U.S. Publication No. 2012/0234978) or, in the alternative, under 35 U.S.C. 103 as obvious over Navas.
Regarding Claim 1, Navas discloses a stringer runout configuration (stringer run-out assembly; see e.g., para. 0013) comprising: 
a fitting (brackets 40, 40’; see e.g., para. 0031 and FIGS. 4a, 4b, and 5); 
fitting web on the fitting (bracket webs 41, 41’; see e.g., para. 0031 and FIGS. 4a, 4b, and 5), the fitting web being configured for attachment to a stringer web of a stringer (the bracket webs 41, 41’ are joined to the stringer web 31; see e.g., para. 0031 and FIGS. 4a, 4b, and 5); 
a fitting base flange on the fitting (bracket feet 43, 43’; see e.g., para. 0031 and FIGS. 4a, 4b, and 5), the fitting base flange having a bottom surface with a first surface area and a second surface area (the bracket feet 43, 43’ include first sections 45, 45’ and second sections 47, 47’ and each of the sections include a bottom surface; see e.g., para. 0031 and FIGS. 4a, 4b, and 5), the first surface area being positioned at a first height on the bottom surface of the fitting and the second surface area being positioned at a second height on the bottom surface of the fitting, the first height and second height being different heights (the first sections 45, 45’ and the second sections 47, 47’ are positioned at different heights as shown in FIGS. 3b, 4b, and 5), the first surface area being configured for attachment to a stringer base flange of the stringer (the first sections 45, 45’ is attached to the stringer feet 33; see e.g., para. 0031 and FIGS. 3b, 4b, and 5), and the second surface area being configured for attachment to a panel surface adjacent the stringer (the second sections 47, 47’ are attached to the skin 11; see e.g., para. 0031 and FIGS. 3b, 4b, and 5); and
a fitting free edge on the fitting, the fitting free edge being on the fitting web on an opposite side of the fitting web from the fitting base flange (the top edge of the bracket webs 41, 41’ are on an opposite side from the bracket feet 43, 43’; see e.g., para. 0031 and FIGS. 4a, 4b, and 5); 
wherein the fitting web defines a plurality of fastener holes aligned with each other in a single line (as shown in the Annotated FIG. 5 of Navas below, the top two fastener holes extending through the bracket webs 41, 41’ are arranged in a single line, since a minimum of two points can define a line; please refer to the Response to Arguments section above regarding the interpretation of “single line” and how this phrase limits the “plurality of fasteners” rather than precluding any additional plurality of fasteners from existing on the fitting web);
wherein the single line of the plurality of fastener holes is positioned on the fitting web closer to the fitting free edge than to the fitting base flange (as shown in the Annotated FIG. 5 of Navas below, the top two fastener holes are positioned closer to the top edge of bracket webs 41, 41’ than to the bracket feet 43, 43’); and 
wherein the single line of the plurality of fastener holes is parallel to the fitting free edge and parallel to the fitting base flange (a high level view of FIG. 5 in Navas shows that the top two fastener holes are arranged in a single line that is generally parallel to the top edge of the bracket webs 41, 41’ and parallel to the bracket feet 43, 43’).

    PNG
    media_image1.png
    338
    550
    media_image1.png
    Greyscale

Annotated FIG. 5 of Navas
With specific regards to the limitation of “the single line of the plurality of fastener holes is parallel to the fitting free edge and parallel to the fitting base flange,” the examiner acknowledges that a zoomed in view of FIG. 5 with a straight line superimposed over the top two fastener holes results in the straight line not being perfectly parallel with the top edge of the bracket webs 41, 41’ and the bracket feet 43, 43’. However, Navas does not state that the drawings are to scale, and Navas is silent on any specialized arrangement or orientation for the top two fasteners holes of the bracket webs 41, 41’. One skilled in the art would appreciate that the top two fastener holes are shown to be arranged in a customary fashion, parallel to a longitudinal axis of an element where the fastener holes are defined. By way of example, U.S. Publication No. 2013/0164489 to Gaitonde et al. and cited by the Applicant in the IDS dated November 26, 2021, employs similar markings in FIG. 2 to show the locations of fasteners and fastener holes 20. The fastener holes 20 in FIG. 2 are arranged along a line that extend parallel to top and bottom edges of the fitting 13.
Even assuming arguendo that one skilled in the art would not interpret the top two fastener holes as extending along a line that is parallel to a longitudinal axis of the bracket webs 41, 41’ (i.e., also parallel with both the top edge of the bracket webs 41, 41’ and the bracket feet 43, 43’), it would have been obvious to one skilled in the art at the time of filing to modify and/or adjust the locations of the top two fastener holes, for the benefit of providing consistent offset spacing from the top and bottom edges of the bracket webs 41, 41’ in order to minimize or optimize stress concentrations at the edges and provide adequate spacing away from adjacent fastener holes, including the fasteners and fastener holes located closer to the bracket feet 43, 43’.
Regarding Claim 2, Navas discloses wherein the first surface area has a contour that matches a contour of the stringer base flange of the stringer (the first sections 45, 45’ follows the contour of the stringer feet 33; see e.g., FIGS. 3b, 4b, and 5); and the second surface area has a contour that matches a contour of a panel adjacent the stringer (the second sections 47, 47’ follow the contour of the skin 11; see e.g., FIGS. 3b, 4b, and 5).
Regarding Claim 10, Navas discloses a stringer runout configuration for an aircraft, the stringer runout configuration comprising: 
a stringer including a stringer web and a stringer base flange (a stringer 16 including a stringer web 31 and stringer feet 33; see e.g., paras. 0030-0034 FIGS. 3b, 4b, and 5); 
a fitting (brackets 40, 40’; see e.g., para. 0031 and FIGS. 3b, 4b, and 5);
a fitting web on the fitting (bracket webs 41, 41’; see e.g., para. 0031 and FIG. 5), the fitting web attached to the stringer web of the stringer (the bracket webs 41, 41’ are joined to the stringer web 31; see e.g., para. 0031 and FIGS. 3b, 4b, and 5);
a fitting base flange on the fitting (bracket feet 43, 43’; see e.g., para. 0031 and FIG. 5), the fitting base flange having a bottom surface that is attached to the stringer base flange of the stringer and configured for attachment to a panel (the bracket feet 43, 43’ include first sections 45, 45’ and second sections 47, 47’ and each of the sections include a bottom surface, the bottom surface of the first sections 45, 45’ are attached to the stringer feet 33 and the bottom surface of the second sections 47, 47’ are attached to the skin 11; see e.g., para. 0031 and FIGS. 3b, 4b, and 5); 
a fitting free edge on the fitting, the fitting free edge being on the fitting web on an opposite side of the fitting web from the fitting base flange (the bracket webs 41, 41’ each include an upper edge, including a horizontal segment and a sloped segment, located on an opposite side away from the bracket feet 43, 43’; see e.g., FIGS. 3b, 4b, and 5); 
a plurality of fastener holes through the fitting web, the plurality of fastener holes being positioned in a single line along the fitting web, the single line being positioned on the fitting web closer to the fitting free edge than to the fitting base flange (as shown in the above Annotated FIG. 5 of Navas, the top two fastener holes extending through the bracket webs 41, 41’ are arranged in a single line, since a minimum of two points can define a line, and the top two fastener holes are positioned closer to the top edge of bracket webs 41, 41’ than to the bracket feet 43, 43’; please refer to the Response to Arguments section above regarding the interpretation of “single line” and how this phrase limits the “plurality of fasteners” rather than precluding any additional plurality of fasteners from existing on the fitting web); and 
wherein the single line of the plurality of fastener holes is parallel to the fitting free edge and parallel to the stringer base flange (a high level view of FIG. 5 in Navas shows that the top two fastener holes are arranged in a single line that is generally parallel to the top edge of the bracket webs 41, 41’ and parallel to stringer feet 33).
With specific regards to the limitation of “the single line of the plurality of fastener holes is parallel to the fitting free edge and parallel to the fitting base flange,” the examiner acknowledges that a zoomed in view of FIG. 5 with a straight line superimposed over the top two fastener holes results in the straight line not being perfectly parallel with the top edge of the bracket webs 41, 41’ and the bracket feet 43, 43’. However, Navas does not state that the drawings are to scale, and Navas is silent on any specialized arrangement or orientation for the top two fasteners holes of the bracket webs 41, 41’. One skilled in the art would appreciate that the top two fastener holes are shown to be arranged in a customary fashion, parallel to a longitudinal axis of an element where the fastener holes are defined. By way of example, U.S. Publication No. 2013/0164489 to Gaitonde et al. and cited by the Applicant in the IDS dated November 26, 2021, employs similar markings in FIG. 2 to show the locations of fasteners and fastener holes 20. The fastener holes 20 in FIG. 2 are arranged along a line that extend parallel to top and bottom edges of the fitting 13.
Even assuming arguendo that one skilled in the art would not interpret the top two fastener holes as extending along a line that is parallel to a longitudinal axis of the bracket webs 41, 41’ (i.e., therefore parallel with both the top edge of the bracket webs 41, 41’ and the bracket feet 43, 43’), it would have been obvious to one skilled in the art at the time of filing to modify and/or adjust the locations of the top two fastener holes, for the benefit of providing consistent offset spacing from the top and bottom edges of the bracket webs 41, 41’ in order to minimize stress concentrations at the edges and provide adequate spacing away from adjacent fastener holes including the fastener holes located closer to the bracket feet 43, 43’.
Regarding Claim 11, Navas discloses wherein: the single line of the plurality of fastener holes is parallel to the fitting base flange (a high level view of FIG. 5 in Navas shows that the top two fastener holes are arranged in a single line that is generally parallel to the bracket feet 43, 43’).

b)	 Claims 3-5, 7-9, 12, and 14-18 are rejected over Navas in view of Barnard
Claims 3-5, 7-9, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Navas (U.S. Publication No. 2012/0234978), as applied to Claim 1 above, and further in view of Barnard (U.S. Patent No. 8,408,493).
Regarding Claim 3, Navas discloses the stringer has a terminating end (the stringer 16 includes a tapered end 51; see e.g., Navas at para. 0030 and FIGS. 4b and 5), and the stringer has the stringer base flange that is configured to engage with the panel surface (the stringer feet 33 is attached to the skin 11; see e.g., Navas at FIGS. 3b, 4b, and 5). 
Navas further discloses a stringer web extending from the stringer base flange and the stringer having a terminating edge at the terminating end of the stringer (the stringer 16 includes a stringer web 31 with a terminating edge on the right-hand side; see e.g., Navas at para. 0031 and FIGS. 4b and 5), but does not explicitly show the stringer with a stringer free flange opposite the stringer base flange and extending outwardly transverse to the stringer web. Additionally, while Navas shows a stringer with a terminating edge, such as a squared off terminating edge (see right-hand side of FIG. 3b in Navas) or a linearly tapering terminating edge (see right-hand side of FIGS. 4b and 5 in Navas), Navas does not describe or show a terminating edge that has a curved configuration.
Although Navas does not explicitly show a stringer free flange on the stringer in FIGS. 4b and 5, Navas does disclose that stringers can have “different cross sections, such as “T”, “I”, or “J” shaped cross sections” and that the these different shapes can be employed to improve strength and buckling behavior depending on stiffening needs for a particular portion of the skin (see Navas at para. 0004). Thus, it would have been obvious to one skilled in the art at the time of filing to substitute the T-shaped stringer of FIGS. 4b and 5 in Navas with an I-shaped stringer having a stringer free flange, depending on the stiffening attributes desired for a particular portion of skin, for the predictable result of improving strength and buckling behavior of the skin that is stiffened by the I-shaped stringer. 
Additionally, while Navas does not discuss or show a terminating edge with a curved configuration, in the same field of endeavor, Barnard discloses a stringer 2a with a single radius stringer end trim 28 having a single edge radius 29 (see e.g., Barnard at col. 5, lines 44-61 and FIGS. 4 and 5). Barnard further discloses that the single radius stringer end trim 128 can reduce absolute magnitude of the pull-off loads, minimize edge-of-trim strains 128, and reduce stress and strain concentrations 130 along the stringer base flange 103 and the stringer cap 104 (see e.g., Barnard at col. 6, lines 8-25 and FIGS. 4 and 5). Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminating edge of the stringer in Navas to include a single edge radius as taught by Barnard in order to minimize pull-off loads, minimize edge-of trim strains, and/or to reduce stress and strain concentrations associated with the stringer. 
Regarding Claim 4, Navas discloses wherein:
the first surface area of the bottom surface of the fitting base flange is attached to the stringer base flange (the bracket feet 43, 43’ include first sections 45, 45’ that are attached to the stringer feet 33; see e.g., Navas at para. 0031 and FIGS. 3b, 4b, and 5); and
the second surface area of the bottom surface of the fitting base flange is attached to the panel surface (the bracket feet 43, 43’ include a second section 47, 47’ that is attached to the skin 11; see e.g., Navas at para. 0031 and FIGS. 3b, 4b, and 5).
Regarding Claim 5, Navas discloses the stringer runout configuration, further comprising:
a layer of fiber fabric on the panel surface comprised of one or more plies (components such as ribs, stringers, spars, and skins can be made of composite materials such as Carbon Fiber Reinforced Plastic (CFRP) and the skin would include at least one ply or layer; see e.g., Navas at para. 0003); 
the stringer base flange being attached to the layer of fiber fabric (the stringer feet 33 is attached to the skin 11; see e.g., Navas at FIGS. 3b, 4b, and 5); and
 the second surface area of the bottom surface of the fitting base flange being attached to the layer of fiber fabric (the second section 47, 47’ of the bracket feet 43, 43’ is attached to the skin 11; see e.g., Navas at para. 0031 and FIGS. 3b, 4b, and 5).
Regarding Claim 7, Navas discloses the stringer runout configuration, further comprising:
the fitting being a first fitting (bracket 40 is a first fitting; see e.g., Navas at para. 0031 and FIGS. 3a, 4a, and 5); 
the fitting web being a first fitting web (bracket web 41 is a first fitting web; see e.g., Navas at para. 0031 and FIGS. 3a, 4a, and 5);
a second fitting having a second fitting web defining a plurality of fastener holes (bracket 40’ is a second fitting with fastener holes; see e.g., Navas at para. 0031 and FIGS. 3a, 4a, and 5); and 
the first fitting and the second fitting being attached to the stringer on opposite sides of the stringer web, and the stringer web defines a plurality of fastener holes (the brackets 40, 40’ are attached on opposite sides of the stringer web 31 via fasteners through fastener holes; see e.g., Navas at FIGS. 3a, 4a, and 5).
Regarding Claim 8, and as best interpreted, Navas discloses a plurality of fasteners extending through the plurality of fastener holes of the first fitting web of the first fitting, the stringer web, and the second fitting web of the second fitting, wherein the plurality of fasteners secure the first fitting and the second fitting to opposite sides of the stringer (FIG. 5 of Navas shows a plurality of bolts extending through and coupling the bracket webs 41, 41' to the stringer web 31; see also Navas at paras. 0031, 0033, and 0036).
Regarding Claim 9, Navas discloses the fitting base flange being a first fitting base flange of the first fitting; a further plurality of fasteners extend through the first fitting base flange of the first fitting, a second fitting base flange of the second fitting, the stringer base flange, and a panel, wherein the further plurality of fasteners secure the first fitting and the second fitting to the stringer base flange and the panel (FIG. 5 shows a plurality of bolts extending through and coupling the bracket feet 43, 43’ of brackets 40, 40’ to the stringer feet 33 and to the skin 11; see Navas at paras. 0031, 0033, and 0036).
Regarding Claim 12, Navas discloses a stringer runout configuration further comprising a panel surface (skin 11; see e.g., Navas at paras. 0029-0030). Navas further discloses wherein the stringer has a terminating end (the stringer 16 includes a stringer web 31 with a terminating end on the right-hand side; see e.g., Navas at para. 0031 and FIGS. 4b and 5), the stringer having the stringer base flange that is attached to the panel surface (the stringer 16 includes stringer feet 33 attached to the skin 11; see e.g., Navas at para. 0031 and FIGS. 4b and 5), and wherein the fitting web on the fitting is secured to the stringer web (the bracket webs 41, 41’ are joined to the stringer web 31; see e.g., Navas at para. 0031 and FIGS. 3b, 4b, and 5).
Navas further discloses a stringer web extending from the stringer base flange and the stringer having a terminating edge at the terminating end of the stringer (the stringer 16 includes a stringer web 31 with a terminating edge on the right-hand side; see e.g., Navas at para. 0031 and FIGS. 4b and 5), but does not explicitly show the stringer with a stringer free flange opposite the stringer base flange to form an I-section configuration. Additionally, while Navas shows a stringer with a terminating edge, such as a squared off terminating edge (see right-hand side of FIG. 3b in Navas) or a linearly tapering terminating edge (see right-hand side of FIGS. 4b and 5 in Navas), Navas does not describe or show a terminating edge that has a curved configuration.
Although Navas does not explicitly show a stringer free flange on the stringer in FIGS. 4b and 5, Navas does disclose that stringers can have “different cross sections, such as “T”, “I”, or “J” shaped cross sections” and that the these different shapes can be employed to improve strength and buckling behavior depending on stiffening needs for a particular portion of the skin (see Navas at para. 0004). Thus, it would have been obvious to one skilled in the art at the time of filing to substitute the T-shaped stringer of FIGS. 4b and 5 in Navas with an I-shaped stringer having a stringer free flange, depending on the stiffening attributes desired for a particular portion of skin, for the predictable result of improving strength and buckling behavior of the skin that is stiffened by the I-shaped stringer. 
Additionally, while Navas does not discuss or show a terminating edge with a curved configuration, in the same field of endeavor, Barnard discloses a stringer 2a with a single radius stringer end trim 28 having a single edge radius 29 (see e.g., Barnard at col. 5, lines 44-61 and FIGS. 4 and 5). Barnard further discloses that the single radius stringer end trim 128 can reduce absolute magnitude of the pull-off loads, minimize edge-of-trim strains 128, and reduce stress and strain concentrations 130 along the stringer base flange 103 and the stringer cap 104 (see e.g., Barnard at col. 6, lines 8-25 and FIGS. 4 and 5). Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminating edge of the stringer in Navas to include a single edge radius as taught by Barnard in order to minimize pull-off loads, minimize edge-of trim strains, and/or to reduce stress and strain concentrations associated with the stringer. 
Regarding Claim 14, Navas discloses wherein:
 the bottom surface of the fitting base flange has a first surface area and a second surface area (the bracket feet 43, 43’ of the brackets 40, 40’ include first sections 45, 45’ and second sections 47, 47’; see e.g., Navas at para. 0031 and FIG. 5); 
the first surface area of the bottom surface of the fitting base flange engages with the stringer base flange (bottom surfaces of the first sections 45, 45’ are attached to the stringer feet 33; see e.g., Navas at para. 0031 and FIGS. 3b, 4b, and 5); and 
the second surface area of the bottom surface of the fitting base flange engages with the panel surface (bottom surfaces of the second sections 47, 47’ are attached to the skin 11; see e.g., Navas at para. 0031 and FIGS. 3b, 4b, and 5).
Regarding Claim 15, Navas discloses the stringer runout configuration further comprising:
a layer of fiber fabric on the panel surface (components such as ribs, stringers, spars, and skins can be made of composite materials such as Carbon Fiber Reinforced Plastic (CFRP) and the skin would include at least one ply or layer; see e.g., Navas at para. 0003); 
wherein the stringer base flange engages with the layer of fiber fabric (the stringer feet 33 is attached to the skin 11; see e.g., Navas at FIGS. 3b, 4b, and 5); and 
wherein the second surface area of the bottom surface of the fitting base flange engages with the layer of fiber fabric (the second section 47, 47’ of the bracket feet 43, 43’ is attached to the skin 11; see e.g., Navas at para. 0031 and FIGS. 3b, 4b, and 5).
Regarding Claim 16, Navas discloses the stringer runout configuration further comprising:
the fitting being a first fitting (bracket 40 is a first bracket; see e.g., Navas at para. 0031 and FIGS. 3a, 4a, and 5); 
a second fitting (bracket 40’ is a second bracket; see e.g., Navas at para. 0031 and FIGS. 3a, 4a, and 5); and
the first fitting and the second fitting engaging with the stringer on opposite sides of the stringer web, and the stringer web defines a plurality of fastener holes (the brackets 40, 40’ are attached on opposite sides of the stringer web 31 via fasteners through fastener holes; see e.g., Navas at FIGS. 3a, 4a, and 5).
Regarding Claim 17, Navas discloses:
wherein the fitting web is a first fitting web defining a plurality of fastener holes (bracket web 41 is a first fitting web with fastener holes; see e.g., Navas at para. 0031 and FIGS. 3a, 4a, and 5);
further comprising a second fitting web of the second fitting, wherein the second fitting web defines a plurality of fastener holes (bracket web 41’ is a second fitting web with fastener holes; see e.g., Navas at para. 0031 and FIGS. 3a, 4a, and 5); and
further comprising a plurality of fasteners extend through the plurality of fastener holes of the first fitting web of the first fitting, the stringer web, and the second fitting web of the second fitting, wherein the plurality of fasteners secure the first fitting and the second fitting to opposite sides of the stringer (FIG. 5 shows a plurality of bolts extending through and coupling the bracket webs 41, 41' to the stringer web 31; see also Navas at paras. 0031, 0033, and 0036).
Regarding Claim 18, Navas discloses:
wherein the fitting base flange is a first fitting base flange (the first section 45 of bracket 40 is a first fitting base flange; see e.g., Navas at para. 0031 and FIGS. 3b, 4b, and 5);
further comprising a second fitting base flange of the second fitting (the first section 45’ of bracket 40’ is a second fitting base flange; see e.g., Navas at para. 0031 and FIGS. 3b, 4b, and 5); and
further comprising a plurality of fasteners extending through the first fitting base flange and the second fitting base flange, through the stringer base flange, and through the panel, the further plurality of fasteners securing the first fitting and the second fitting to the stringer base flange and to the panel (FIG. 5 of Navas shows a plurality of bolts extending through and coupling the bracket feet 43, 43’ of brackets 40, 40’ to the stringer feet 33 and to the skin 11; see also Navas at paras. 0031, 0033, and 0036).

c) 	Claims 6 and 13 are rejected over Navas and Barnard in further view of Deobald
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Navas (U.S. Publication No. 2012/0234978) and Barnard (U.S. Patent No. 8,408,493), as applied to Claims 3 and 12 above, respectively, and further in view of Deobald (U.S. Patent No. 8,974,886).
Regarding Claims 6 and 13, Navas discloses the stringer base flange having a terminating end at the terminating end of the stringer (stringer feet 33 with terminating end on right-hand side; see e.g., Navas at FIGS. 3a, 3b, 4a, 4b, and 5). However, neither Navas nor Barnard show the terminating end of the stringer feet or stringer flanges with rounded corners.
In the same field of endeavor, Deobald discloses a composite stringer runout assembly 100 including a stiffener runout 102 co-bonded to a composite structure 104, the stiffener runout 102 includes a web 106 with a curved leading edge 302 (see e.g., Deobald at col. 3, lines 41-49, col. 4, lines 56-58; and FIG. 3). Deobald further discloses that the stiffener runout 102 includes a base flange 108 with first and second flange portions 108A, 108B that have rounded corners 202 (see e.g., Deobald at col. 3, lines 52-66, col. 4, lines 5-20, and FIG. 2). Deobald indicates that conventional stiffeners include base flanges that have squared off corners and that rounded corners enable loads to be more easily distributed to reduce the potential for delamination at the corner locations (see e.g., Deobald at col. 4, lines 13-20). Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminating end of the stringer feet 33 in Navas to include rounded corners on opposite sides of the stringer web 31, as taught by Deobald, in order to more evenly distribute loads and prevent delamination at the stringer feet corners.

d) 	Claim 19 is rejected over Navas in view of Martinez
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Navas (U.S. Publication No. 2012/0234978) in view of Martinez (U.S. Publication No. 2016/0318214).
Regarding Claim 19, as best interpreted, Navas discloses a method of forming a stringer runout configuration for an aircraft (stringer run-out assembly for an aircraft; see e.g., para. 0013), the method comprising: 
positioning a stringer base flange termination of a stringer on a panel surface (as shown in FIGS. 3b, 4b, and 5, stringer feet 33 of a stringer 16 includes a termination on the right-hand side that is positioned over the skin 11; see also Navas at paras. 0029-0031); 
positioning a fitting on a terminating end of the stringer, the fitting having a fitting web (as shown in FIGS. 3a, 3b, 4a, 4b, and 5 of Navas, the brackets 40, 40’ are positioned over the termination of the stringer feet 33 and each of the brackets 40, 40’ include a corresponding bracket web 41, 41’; see also Navas at para. 0031); 
attaching the fitting web to a stringer web of the stringer (as shown in FIGS. 3a, 4a, and 5 of Navas, the brackets webs 41, 41’ are attached to the stringer web 31; see also Navas at para. 0031); 6S/N 16/595,752Atty Dkt No. 18-1505-US-NP 
attaching a first surface area on a bottom surface of a fitting base flange on the fitting to a stringer base flange of the stringer (as shown in FIGS. 3b, 4b, and 5 of Navas, bottom surfaces of the first sections 45, 45’ are attached to the stringer feet 33 of the stringer 16; see also Navas at para. 0031); 
attaching a second surface area on the bottom surface of the fitting base flange to the panel surface where the first surface area of the fitting base flange and the second surface area of the fitting base flange are positioned at different heights (as shown in FIGS. 3b, 4b, and 5 of Navas, bottom surfaces of the second sections 47, 47’ are attached to the skin 11, the bottom surface of the second section 47, 47’ is at a different height than the bottom surface of the first sections 45, 45’; see also Navas at para. 0031); and 
inserting fasteners through fastener holes of the fitting web, the stringer web and a second fitting web, wherein the fastener holes of the fitting web, the stringer web and the second fitting web are positioned along a straight line, the straight line being closer to and parallel to a fitting free edge on the fitting web and parallel to the stringer base flange, wherein the fitting free edge is on an opposite side of the fitting web from the fitting base flange (as best interpreted, FIGS. 5 and 6 of Navas shows at least one fastener extending through the brackets webs 41, 41’ and the stringer web 31).
Navas does not discuss or show a step of positioning a caul plate at the stringer base flange termination and curing the panel. However, in the same field of endeavor, Martinez is directed towards a method of manufacturing composite parts, which may include joining a stringer 1 to a skin 2 (see e.g., Martinez at paras. 0002 and 0033). Martinez describes using caul plates to join the stringer to the skin (see e.g., Martinez at paras. 0030-0031 and 0045-0046). The caul plates 6, 7, 8 are used to maintain a desired shape of the stringer 1 and skin 2 during the joining and autoclave process. 
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the production of the stringer run-out assembly in Navas to add a step of positioning a caul plate at the stringer feet termination and curing the skin, as taught by Martinez, to align and maintain a desired shape of the stringer 1 and skin 2 during the joining and autoclave process.

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not reasonably teach or suggest the combination of features including the fitting base flange having a bottom surface with a first surface area and a second surface area, the first surface area being positioned at a first height on the bottom surface of the fitting and the second surface area being positioned at a second height on the bottom surface of the fitting, the first height and second height being different heights, the first surface area being configured for attachment to a stringer base flange of the stringer and the second surface area being configured for attachment to a panel surface adjacent the stringer, and the fitting base flange has a thickness that overlaps the first surface area, and the thickness decreases in size over the first surface area as the fitting base flange extends away from the terminating end of the stringer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642                                                                                                                                                                                         /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642